DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Applicant’s election of species G-2 and C-3 in the reply filed on 28 Jun 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 38, 41–43, 45 and 46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 Jun 2021.

Status of the Claims
Canceled: 1–37
Withdrawn: 38, 41–43, 45 and 46 
Examined herein: 39, 40, 44 and 47–49

Priority
Applicant’s claim under 35 USC § 120 for the benefit of prior-filed Applications Nos. 11/639712 and 13/943571 is acknowledged.
Applicant’s claim under 35 USC § 119(e) for the benefit of prior-filed Provisional Applications Nos. 60/751353 and 60/860280 is acknowledged.


Claim Rejections - 35 USC § 112(b)/(pre-AIA ) Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 39, 40, 44 and 47–49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 49 recites "determining … a geometric genomic pattern FSI(indvl), representing the perturbations of particular regions of the genome, that separates flat and simplex patterns from sawtooth and firestorm geometric patterns".
First, the claims do not distinctly claim the four recited patterns.  The disclosure provides labeled illustrations of simplex, sawtooth and firestorm patterns (Fig. 3A), and high-level descriptions of these patterns (¶¶ 0176–0183), but never precisely defines the boundaries among them.  So it is not clear how to determine whether a particular genomic profile is a "simplex", a "sawtooth" or a "firestorm" pattern.
Second, because the FSI is "calculated as a function of the frequency of copy number alterations and the copy number amplification for each copy number alteration", the claims do not particularly point out how or to what extend the calculated FSI represents of the four geometric patterns.  It is not even clear that FSI indicates which of the patterns is present in a particular genomic segment (i.e. given a particular FSI value, a practitioner can know which pattern that FSI value represents), because the disclosed FSI values are real numbers, whereas the patterns are discrete, (possibly) non-overlapping categories.  The disclosure states that the FSI is synonymous with the genomic perturbation index 
Third, the adjective clause "representing the perturbation of particular regions of the genome, that separates flat and simplex patterns from sawtooth and firestorm patterns" describes the FSI(indvl), but does not appear to limit the overall step of "determining … a geometric genomic pattern … from the GP(indvl) calculated as a function of …".  In other words, if a geometric genomic pattern is calculated from the GP(indvl) as a function of the number and proximity of breakpoint events, it is not clear how or to what extent the further recitation or "representing the perturbation of particular regions of the genome" limits the determination or calculation of the geometric genomic pattern.  The recitation does not appear to limit the manner of calculation, the manner of determination, or what terms are included in the function.  Rather, it appears to be a non-limiting description of what the determined geometric genomic pattern means, or how a practitioner might interpret the determined pattern.
Hereinafter, the claims will be interpreted such that a calculation that is a function of "the frequency of copy number alterations, and the copy number amplification for each copy number alteration" "from the GP(indvl)" satisfies the limitation of "determining … a geometric genomic pattern, FSI(indvl)", with "representing the perturbation of particular regions of the genome, that separates flat and simplex patterns from sawtooth and firestorm patterns" being non-limiting description of how the FSI(indvl) could be interpreted by the practitioner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 39, 40, 44 and 47–49 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "determining the probability that a patient has a cancer".
Mathematical concepts recited in the claims include "a function of the frequency of copy number alterations and the copy number amplification for each copy number alteration"; and "calculating a probability that the patient has a cancer based on the clinical outcome information corresponding to the FSI(DB) values".
Steps of evaluating, analyzing or organizing information recited in the claims include "obtaining a segmented genomic profile … comprising information about the copy number of a plurality of discrete segments of the genome at a resolution of 50 kilobases or less"; "determining … a geometric genomic pattern"; "clinical outcome information pertaining to a [] patient and that patient's tumor cells, or cancer"; "a geometric genomic pattern derived from the genomic profile of the [] patient"; and "comparing the FSI(indvl) value with the ordered plurality of FSI(DB) values".

Claim 49 recite additional elements that are not abstract ideas: that one or more of the steps is performed "by computer analysis", and that some of the information used in the abstract idea is stored in "a database".  The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of biomedical data).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 39, 44 and 47–49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lucito, et al. (Genome Research 2003; reference #91 on IDS of 22 Mar 2021), Nakao, et al. (Cancer 2001; reference #163 on IDS of 22 Mar 2021) and Thomas, et al. (US 2004/0015337; reference #155 on IDS of 22 Mar 2021).
With respect to claim 49, Lucito teaches obtaining a segmented genomic profile from cancer cells of a patient, which comprises gene copy number information for each segment (p. 2296 § "Automated Segmentation and Whole-Genome Analysis").  Lucito further teaches identifying regions in which cancer genomes show patterns of copy number alteration relative to normal genomes (pp. 2296–8 § "Specific Illustrative Examples").  Lucito shows patterns of copy number alteration congruent with the "simplex" pattern, "firestorm" pattern and "sawtooth" pattern (p. 2297, Fig. 3).  Lucito also shows that a comparison of a normal individual to a normal reference results in a flat pattern (p. 2295, Figs. 2C1 and 2C2).  Qualitative characteristics of such cancer-correlated copy number alteration patterns include "turbulent" regions with an "abundance of aberrations" (p. 2297, top of col. 1), suggesting that the frequency of alterations is relevant.  A quantitative characteristic of each segment is the actual copy number of that segment (p. 2296, mid. of col. 2), suggesting that the degree of alteration is also relevant (i.e. "the copy number amplification for each copy number alteration").  
Lucito teaches comparing the segmented profiles and perturbation index values between samples (p. 2296 § "Specific Illustrative Examples"; p. 2298 § "Examining Normal Genomic Variation"), but does not teach "obtaining a database comprising a plurality of entries each entry comprising (i) clinical outcome information … and (ii) a geometric genomic pattern …".  Note that the database itself is nonfunctional descriptive material, so the recitation that "said database ordered by FSI(DB) values" is non-limiting.
Lucito also teaches that "it is in principle possible to determine whether there are clinical parameters, such as survival and drug responsiveness, that correlate with specific gene amplification, deletions, and breakage, or overall patterns of genomic instability" (p. 2302, top of col. 1), but does not actually teach "comparing the FSI(indvl) value with the ordered plurality of FSI(DB) values, and calculating a probability that the patient has cancer …".
Nakao identifies copy number alterations that are correlated with metastases of liver cancer.  Nakao teaches "these chromosomal aberrations classify patients into a high risk group and lead to the early diagnosis of metastasis" (p. 725, col. 2); i.e. the copy number variations can be used to identify patients that have a high probability of metastasis, which constitutes a "clinical outcome" (cf. claim 55).

Thomas teaches a method of predictively modeling the severity of cancer based on genetic markers (0055–0060), including determining whether the "profile is consistent with a higher risk of recurrence or metastasis" (0157).  Thomas teaches a "database of historical data for a patient population" (0033), which "could include demographic, diagnostic, treatment and outcome data. Additionally, historical patient data could contain molecular marker data with respect to specific data findings in each patient" (0036); the quantitative characterizations of genomic copy number alterations (i.e. FSIs) of Lucito constitutes such "molecular marker data".  Thomas teaches that the cancer severity is calculated by comparing genetic marker and other clinical characteristics derived from a current patient to those of past patients, and using the history and outcomes from the most similar past patients to predict the progression and outcome of the current patient (0055–0060; 0171–0172); i.e. the calculation is "based on the clinical outcome information corresponding to the FSI(DB) values [closest to] the FSI(indvl) value".  Thomas teaches that the severity of cancer is advantageously presented as a numerical score that "projects a statistical likelihood of disease progression" (0172).
With respect to claim 39, Lucito teaches that the segmented genomic profile is obtained using ROMA (Abstract).
With respect to claim 44, Nakao teaches that "these chromosomal aberrations classify patients into a high risk group and lead to the early diagnosis of metastasis" (p. 725, col. 2); i.e. chromosomal aberrations can correlate with metastatic potential.
With respect to claim 47, Lucito also describes narrow segments with broad "shoulders" (p. 2297), suggesting that a relevant characteristic of cancer-correlated copy number alterations is the length of a segment relative to those of adjacent segments.
cf. Specification ¶ 0013).
An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to modify prior art reference teachings to arrive at the claimed invention.  At the time of invention, said practitioner would have been motivated to use the segmented genomic profiles, and associated "geometric genomic patterns", of Lucito to characterize the metastatic potential of cancer, as taught by Nakao, because both Nakao and Lucito teach that patterns of copy number variation in particular regions of the genome affect the propensity of cancer to metastasize.  Alternatively, one of ordinary skill in the art would have been motivated to replace the low-resolution copy number analysis method of Nakao with the high-resolution copy number analysis method of Lucito when trying to determine whether a patient has copy number alterations in regions associated with metastasis.  Given that both Lucito and Nakao are directed to identifying copy number variations in particular linked loci that are associated with cancer, said practitioner would have readily predicted that the modifications would successfully result in a method of generating a high-resolution segmented genomic profile for a cancer sample from a patient, determining "geometric genomic patterns" based on that profile, and using the patterns to characterize the metastatic potential of the cancer.
Said practitioner also would have been motivated to modify the method of Lucito and Nakao to characterize and report the metastatic potential as a quantitative probability of metastasis, because Thomas teaches that personalized diagnoses of cancer severity, including likelihoods of metastasis, are advantageously reported as probabilities of disease outcomes.  Given that both Thomas and the combination of Lucito and Nakao are directed to assessing the characteristics of cancer and predicting outcomes based on a genetic profile of the tumor, and that the quantitative modeling of Thomas can be applied to any kind of cancer assessment, and that the modification simply requires reporting the "high risk" taught by Nakao as an actual probability, said practitioner would have readily predicted that the 
The invention is therefore prima facie obvious.

Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lucito, Nakao and Thomas as applied to claim 49 above, as evidenced by Olshen, et al. (ASA Proceedings of the Joint Statistical Meetings 2002; reference #167 on IDS of 22 Mar 2021).
Lucito teaches that the genomic profiles are segmented using the method taught in Olshen (p. 2296), but does not teach the copy number assignment procedure recited in this claim.
Olshen teaches that the threshold for determining when the copy number of a segment differs from a reference distribution "is chosen to be the upper αth quantile of the reference distribution, which is obtained based on the normality of the data" (p. 2531); "upper αth quantile of [a normal] distribution" constitutes "a predetermined fraction of the standard deviation", and since the reference in Lucito is "genomes free of cancer", the "reference distribution" is "the distribution of the relative copy number of that segment in genomes free of [] cancer".
Hence, the recited steps are inherent in the teachings of Lucito.

Conclusion
No claim is allowable.
This is a continuation of applicant's earlier Application No. 13/943571.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631